Citation Nr: 1536221	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-21 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a prostate dysfunction, to include benign prostatic hypertrophy (BPH).

2.  Entitlement to service connection for a cervical spine condition, to include cervical spondylosis with perched facet.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for gall bladder disease, status post cholecystectomy, with scar.

5.  Entitlement to service connection for a skin condition, to include sebhorreic keratosis.

6.  Entitlement to service connection for a thoracic spine disorder, to include T-3 fracture and thoracic spondylosis with T-12 wedge, hypertrophic spurring and disc disease.

7.  Entitlement to service connection for residuals of laceration to the forehead, claimed as head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971, from March 2002 to September 2002, from October 2002 to March 2003, from January 2004 to September 2004, from February 2005 to June 2005, from April 2007 to September 2007, and from May 2008 to September 2008.  The Veteran also had service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (hereinafter Agency of Original Jurisdiction (AOJ)) that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement (NOD) dated in June 2010, and the AOJ issued a statement of the case (SOC) dated in July 2013 with respect to the Veteran right ear hearing loss, laceration of the forehead, prostate, and cervical spondylosis claims.  The Veteran filed a substantive appeal in August 2013 in which he requested to testify at a videoconference hearing before the Board. 

A hearing was scheduled for July 2014, however, the Veteran did not report for the hearing.  As such, the Board considers the hearing request withdrawn.  38 C.F.R. § 20.704.  

With respect to the Veteran's claims of entitlement to service connection for gallbladder disease, a skin disorder, and a thoracic spine disorder, the Board notes that the Veteran issued an SOC dated in November 2013 that was not appealed.  However, as the AOJ certified these issues for appeal and the Veteran's representative listed these issues in their Appellant's Brief, the Board will take jurisdiction of these matters.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly); see also Rowell v. Principi, 4 Vet. App. 9, 14 (1993). 

The Board notes that three of the Veteran's claims were granted in July 2013.  These include tinnitus, scar (crown of the Veteran's head), and left ear hearing loss.  

In September 2012, the Veteran indicated that he wished to file claims for hypertension and a higher evaluation for service-connected left knee disorder.  These issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for the Veteran's claimed disorders, other than right ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The medical evidence does not indicate that the Veteran has right ear hearing loss for VA purposes.  




CONCLUSION OF LAW

The criteria for an award of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA).

In an October 2009 letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The AOJ notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination in connection with the claim decided herein that fully addresses the criteria for deciding the claim.   

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In this case, the Veteran service treatment records indicate complaints regarding difficulty hearing, but no hearing loss for VA purposes in the right ear.  A review of the Veteran's post-service outpatient records also does not indicate that the Veteran has right ear hearing loss.  However, because the Veteran reported military noise exposure, the Veteran was afforded a VA examination dated in January 2010.  Upon examination, the Veteran was not found to have right ear hearing loss for VA purposes.  Right ear testing indicated 5 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  The Maryland CNC speech recognition score was 96%.  There are no contrary findings in the record.

Based on the foregoing, the Board finds that service connection for right ear hearing loss is not warranted in this case.  While the VA examiner did find in favor of service connection for left ear hearing loss and tinnitus, the right ear hearing loss evidenced in the VA examination report did not rise to a level that is recognized as disabling for purposes of service connection.  And as noted above, in the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The Veteran seeks to establish his entitlement to service connection for prostate dysfunction, a cervical spine condition, gall bladder disease, a skin condition, a thoracic spine disorder, and residuals of laceration to the forehead.  He specifically contends that his thoracic and cervical spine disabilities began during a period of active duty in the 1970s.  See VA Form 21-4138 received June 2010.  He claims that his prostate disorder, skin disease, gallbladder disease and forehead injury occurred during periods of active duty for training (ACDUTRA).  Id.

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.

Id. at 1096.

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Board observes that the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id. 

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

Prostate dysfunction, to include benign prostatic hypertrophy

The available evidence reflects that the Veteran first sought treatment for increased urinary frequency, hesitancy and intermittent burning with ejaculation on February 1, 2005.  At that time, he was given an assessment of benign prostatic hypertrophy (BPH).  The Veteran entered a period of active service on February 20, 2005.  He had subsequent treatment for prostate problems, to include a reported surgical-type procedure with an urologist at Regional Urology.  See VA examination report dated January 2010.  The Board finds that medical opinion is necessary to determine whether the Veteran's prostate disability, to include BPH, is subject to service connection under the applicable laws pertaining to active duty, ACDUTRA and INACDUTRA service.  38 U.S.C.A. § 5103A(d).  Prior to obtaining such opinion, the AOJ should assist the Veteran in associating with the claims folder any available medical records from Regional Urology.

Cervical and thoracic spine conditions

The available medical evidence reflects that, prior to his first period of active service, the Veteran incurred a whiplash injury to the neck in April 1966 which left no residuals.  See Private medical statement received by the Selective Service in October 1967.  The Veteran claims to have injured his neck as a result of falling off an F4 during his first period of active service, but there are no relevant treatment records pertaining to the cervical and/or thoracic spine related to this event.  

A February 1996 private treatment record (which is not reported as period of active duty, ACUDTRA or INACDUTRA) documents the Veteran's report of left parascapular and paracervical pain which had been "ongoing for 2-3 months."  A magnetic resonance imaging (MRI) scan was interpreted as showing an old T3 compression fracture with no significant degenerative changes of the cervical spine.  Notably, during a July 2006 consultation, the Veteran reported a prior history of thoracic spine trauma as a teen.  He further reported a history of low back pain of 10 years duration.

A VA examination in January 2010 included computed tomography (CT) scan findings of left perched facet C6-7 which correlated with prior trauma history, compression fracture of T3 vertebral body which correlated with prior trauma history, and minor to mild spondylosis.  There was also T12 wedging shown by x-ray which could be a normal variant or evidence of prior trauma.  

The Board finds that medical opinion is necessary to determine whether the Veteran's cervical and thoracic spine disabilities are subject to service connection under the applicable laws pertaining to active duty, ACDUTRA and INACDUTRA service.  38 U.S.C.A. § 5103A(d).  



Gall bladder disease, status post cholecystectomy, with scar

The available evidence reflects a history of the Veteran undergoing gallbladder surgery in June 1997 (which is not reported as period of active duty, ACUDTRA or INACDUTRA).  See Report of Medical History dated May 16, 1998.  The Veteran reports subsequent residuals of abnormal stools.  The Board finds that medical opinion is necessary to determine whether the Veteran's gallbladder disability is subject to service connection under the applicable laws pertaining to active duty, ACDUTRA and INACDUTRA service.  38 U.S.C.A. § 5103A(d).  

A skin condition, to include seborrheic keratosis.

The available evidence reflects that the Veteran was first evaluated for multiple nevi and seborrheic keratoses in December 2005 (which is not reported as period of active duty, ACUDTRA or INACDUTRA).  He had subsequent treatments for skin disease including lesion removal.  The Board finds that medical opinion is necessary to determine whether the Veteran manifests any skin disorder which is subject to service connection under the applicable laws pertaining to active duty, ACDUTRA and INACDUTRA service.  38 U.S.C.A. § 5103A(d).

Residuals of laceration to the forehead, claimed as head trauma

The record reflects that the Veteran incurred a laceration to the scalp, after hitting his head on an AC-10 antenna, on June 11, 1995.  This required 7 sutures of 5-0 nylon for wound closure.  In an April 2010 rating decision, the AOJ initially denied a service connection claim for "laceration of the forehead (claimed as head trauma)."  In an NOD received in June 2010, the Veteran disagreed with all of the AOJ's denials "except for the TBI."  He otherwise contended that he was entitled to service connection for laceration of his forehead.

Thereafter, at a September 2010 VA scar examination, the examiner reported that the Veteran was "claiming service-connection for a scar on his scalp rather than the laceration to the left front of the forehead that is stated on the 2507."  The examiner identified a 1 centimeter laceration scar to the Veteran's scalp.  The AOJ awarded service connection for this scar in a July 2013 rating decision.

However, the AOJ has subsequently certified for appeal a claim which continues to be phrased as "laceration of the forehead (claimed as head trauma)."  Given the Veteran's June 2010 NOD statement not pursuing a TBI claim and his clarification to the September 2010 VA examiner of the location of his scar (scalp rather than forehead), it appears to the Board that the Veteran's appeal has been satisfied in full.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

Given this history, the AOJ should clarify with the Veteran whether his appeal regarding the laceration residuals has been satisfied.

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran whether the award of service connection for scar on the crown of his forehead satisfies his initial claim phrased as residuals of laceration to the forehead, claimed as head trauma.

2.  Request from the appropriate agencies detailing the Veteran's periods of ACDUTRA and/or INACDUTRA for the time period from November 1995 to February 1996, and from May to June 1997.

3.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  In particular, assist the Veteran in obtaining complete records from the following providers:

   a) Dr. Bert Kouns of Regional Urology;
   
   b) the surgical facility and/or treatment provider for his gallbladder surgery performed in June 1997; and 
   
   c) complete records from Christus Schumpert Healthplex since November 2010.  
   
   The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  After all available records have been associated with the claims file, the Veteran should be afforded an additional VA examination in connection with his remaining claims.  If the examiner determines that the Veteran does not need to be reexamined, an addendum opinion should be offered.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  Review of the claims file should be noted in the examination report.  The examiner should respond to the following questions:

Prostate dysfunction, to include benign prostatic hypertrophy

	The examiner should express an opinion as to whether it is undebatable that the Veteran's prostate dysfunction, to include benign prostatic hypertrophy, that was first diagnosed on February 1, 2005, was not aggravated beyond the normal progress of the disorder during a period of service from February 20, 2005 to June 2005, April 2007 to September 2007 and/or May 2008 to September 2008.

Cervical and thoracic spine conditions

The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any current disability of the cervical and/or thoracic spine had their onset during, or are related to, the period of service from November 1967 to November 1971, including the Veteran's report of back trauma after falling off an F4?  In so doing, the examiner is requested to accept as true the Veteran's description of falling off an F4 in 1971 which resulted in his left knee injury documented in the service treatment records.  The examiner should also consider the Veteran's contentions that his cervical spine disorder may have been the result of head trauma in June 1995 that resulted in the Veteran's service-connected scar on the crown of the head.

Alternatively, the examiner should express an opinion as to whether it is undebatable that the Veteran's cervical and thoracic spine disorders, formally treated in 1996, were not aggravated beyond the normal progress of the disorder during a period of service from March 2002 to September 2002, October 2002 to March 2003, January 2004 to September 2004, February 2005 to June 2005, April 2007 to September 2007 and/or May 2008 to September 2008.

Gall bladder disease, status post cholecystectomy, with scar

The examiner should express an opinion as to whether it is undebatable that the Veteran's gallbladder disease, requiring surgery in June 1997, was not aggravated beyond the normal progress of the disorder during a period of service from March 2002 to September 2002, October 2002 to March 2003, January 2004 to September 2004, February 2005 to June 2005, April 2007 to September 2007 and/or May 2008 to September 2008.

A skin condition, to include seborrheic keratosis

The examiner should express an opinion as to whether it is undebatable that the Veteran's skin diseases, including nevi and seborrheic keratoses first treated in December 2005, were not aggravated beyond the normal progress of the disorder during a period of service from April 2007 to September 2007 and/or May 2008 to September 2008.

The examiner is specifically asked to review and comment on the Veteran's service and post-service medical treatment records, to include previous VA examination reports.  Please also comment on the Veteran's contentions that his cervical spine disorder may have been the result of head trauma that resulted in the Veteran's service-connected scar on the crown of the head.  Please also comment on the Veteran's reports that he injured his back and neck when he fell off of an aircraft in 1969 or 1970, and that he had neck pain when grabbing a tool box to go up a ladder in 1996 or 1997.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


